COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Annunziata and
          Senior Judge Duff
Argued at Alexandria, Virginia


ANABEL BASINGER
                                            MEMORANDUM OPINION * BY
v.   Record No. 2968-98-4          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                  JUNE 6, 2000
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    Arthur B. Vieregg, Jr., Judge

           Richard E. Gardiner for appellant.

           Michael T. Judge, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Anabel Basinger (appellant) was convicted in a bench trial

of four counts of forgery, in violation of Code § 18.2-172, and

four counts of uttering and delivering a forged check, in

violation of Code § 18.2-172.   The sole issue raised on appeal is

whether the trial court erred in admitting expert testimony on a

handwriting comparison analysis.    Finding no error, we affirm.

     "Where the admissibility of expert testimony is challenged,

the standard of review is whether the trial court abused its

discretion."   Currie v. Commonwealth, 30 Va. App. 58, 64, 515

S.E.2d 335, 338 (1999).    "Relevant scientific evidence is


     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
admissible if the expert is qualified to give testimony and the

science upon which he testifies is reliable.   There also must be a

connection between the evidence and the factual dispute in the

case."   Farley v. Commonwealth, 20 Va. App. 495, 498-99, 458

S.E.2d 310, 312 (1995) (citations omitted).

     In the instant case, Luther M. Senter, a forensic document

examiner with the Division of Forensic Science, testified as an

expert for the Commonwealth.   Senter had been employed by the

Division of Forensic Science for four years and prior to that had

worked for over thirty years for the Federal Bureau of

Investigation.   As a document examiner, Senter examines

handwriting and compares it to a known standard.   He has examined

thousands of documents and has been qualified as an expert witness

in state, federal and military courts in approximately 160 cases.

     Senter compared the handwriting exemplars from appellant with

the writing on the four checks in question.    He considered

numerous handwriting characteristics, including "the formation of

letters, . . . height relationship of letters, pen lifts, pen

pressure, position of the writing relative to the base line

writing, [and] the overall quality of penmanship represented by

the questioned writing when compared with the known standards."

Senter uses a hand held magnifying glass when performing analysis.

He testified that this was an accepted method of analysis in his

field.



                               - 2 -
     The trial court found that Senter was qualified to testify as

an expert in handwriting comparisons, and appellant does not

challenge this finding on appeal.    Rather, appellant argues that

the trial court erred in failing to make a threshold finding that

the expert's method of handwriting comparison was scientifically

reliable.   This argument lacks merits.

     Contrary to appellant's contention, the trial court made a

finding as to the reliability of handwriting comparison evidence.

Overruling appellant's objection, the trial judge specifically

found that "many courts have recognized this expertise."      We have

previously held that "side-by-side comparison of genuine samples

and alleged samples, by a party unfamiliar with the alleged

writer's handwriting, is the sole province of the expert witness."

Wileman v. Commonwealth, 24 Va. App. 642, 647, 484 S.E.2d 621, 624

(1997).   This has been the law in the Commonwealth for over one

hundred years.   See Hanriot v. Sherwood, 7 Hans. (82 Va.) 1, 10

(1884); see also Charles E. Friend, The Law of Evidence in

Virginia § 15-11 (5th ed. 1999) ("Today, however, it is firmly

established that proof by comparison is proper.   It is, in fact,

error to refuse to allow an expert witness to state an opinion

based on such a comparison.").    Accordingly, appellant's

convictions are affirmed.

                                                             Affirmed.




                                 - 3 -